Case 1:19-cv-21674-KMW Document 1 Entered on FLSD Docket 04/30/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

  JUDITH GABRIELA MARTINEZ, and all     )
  others similarly situated under 29 U.S.C.
                                        )
  216(b),                               )
                                        )
                Plaintiff,              )
        vs.                             )
                                        )
  ASECOEXPORT INTERNATIONAL INC, )
  JAIME DIAZ,                           )
                                        )
               Defendants.              )
  _____________________________________ )

        COMPLAINT UNDER 29 U.S.C. 201- 216 OVERTIME WAGE VIOLATIONS

     Plaintiff, JUDITH GABRIELA MARTINEZ, on behalf of herself and all others similarly

  situated under 29 U.S.C. 216(b), through undersigned counsel, files this Complaint against

  Defendants, ASECOEXPORT INTERNATIONAL INC and JAIME DIAZ and alleges:

  1. This is an action arising under the Fair Labor Standards Act 29 U.S.C. §§ 201-216.

  2. The Plaintiff was a resident of Dade County, Florida at the time that this dispute arose.

  3. The Defendant ASECOEXPORT INTERNATIONAL INC is a corporation that regularly

     transacts business within Dade County. Upon information and belief, the Defendant

     Corporation was the FLSA employer for Plaintiff’s respective period of employment (“the

     relevant time period”).

  4. The individual Defendant JAIME DIAZ is a corporate officer and/or owner and/or manager

     of the Defendant Corporation who ran the day-to-day operations of the Corporate Defendant

     for the relevant time period and was responsible for paying Plaintiff’s wages for the relevant

     time period and controlled Plaintiff’s work and schedule and was therefore Plaintiff’s

                                                1 of 5
Case 1:19-cv-21674-KMW Document 1 Entered on FLSD Docket 04/30/2019 Page 2 of 5



     employer as defined by 29 U.S.C. 203 (d).

  5. All acts or omissions giving rise to this dispute took place in Dade County.



                   COUNT I. FEDERAL OVERTIME WAGE VIOLATIONS

  6. This action arises under the laws of the United States. This case is brought as a collective

     action under 29 USC 216(b). It is believed that the Defendants have employed several other

     similarly situated employees like Plaintiff who have not been paid overtime and/or minimum

     wages for work performed in excess of 40 hours weekly from the filing of this complaint

     back three years.

  7. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought pursuant to

     The Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (section #216 for jurisdictional

     placement).

  8. 29 U.S.C. § 207 (a) (1) states, "Except as otherwise provided in this section, no employer

     shall employ any of his employees who in any workweek is engaged in commerce or in the

     production of goods for commerce, or is employed in an enterprise engaged in commerce or

     in the production of goods for commerce, for a workweek longer than forty hours unless such

     employee receives compensation for his employment in excess of the hours above specified

     at a rate not less than one and one-half times the regular rate at which he is employed.”

  9. Plaintiff worked for Defendants as an assistant and secretary from on or about January 12,

     2013 through on or about April 5, 2019.

  10. Defendants’ business activities involve those to which the Fair Labor Standards Act applies.

     Both the Defendants’ business as a freight forwarding company between Miami and

     Colombia and the Plaintiff’s work for the Defendants calling internationally to Colombia,

                                                2 of 5
Case 1:19-cv-21674-KMW Document 1 Entered on FLSD Docket 04/30/2019 Page 3 of 5



     sending invoices to clients relating to the freight airline couriers going to Colombia and

     dropping off packages to the airlines and emailing internationally all of which regularly

     affected interstate commerce for the relevant time period. Plaintiff’s work for the Defendants

     affected interstate commerce for the relevant time period because the materials and goods

     and communications utilized by Plaintiff were used on a constant and/or continual basis

     and/or were supplied to her by the Defendants to use on the job and moved through interstate

     commerce prior to and/or subsequent to Plaintiff’s use of the same. The Plaintiff’s work for

     the Defendants was actually in and/or so closely related to the movement of commerce while

     she worked for the Defendants that the Fair Labor Standards Act applies to Plaintiff’s work

     for the Defendants.

  11. Plaintiff is proceeding under the theory of enterprise coverage and individual coverage as

     individual coverage also applies to Plaintiff’s work.

  12. As set forth in Thorne v. All Restoration Servs., 448 F.3d 1264, 1266-1267 (11th Cir. Fla.

     2006),

                The Supreme Court has articulated that it is the intent of Congress
                to regulate only activities constituting interstate commerce, not
                activities merely affecting commerce. McLeod v. Threlkeld, 319
                U.S. 491, 497, 63 S. Ct. 1248, 87 L. Ed. 1538. [**6] Therefore,
                HN5 for an employee to be "engaged in commerce" under the
                FLSA, he must be directly participating in the actual movement of
                persons or things in interstate commerce by (i) working for an
                instrumentality of interstate commerce, e.g., transportation or
                communication industry employees, or (ii) by regularly using the
                instrumentalities of interstate commerce in his work, e.g., regular
                and recurrent use of interstate telephone, telegraph, mails, or
                travel.

  13. Plaintiff was “engaged in commerce” as Plaintiff was directly participating in the actual

     movement of persons or things in interstate commerce by working for an instrumentality of

     interstate commerce (e.g., communications with foreign countries) and by regularly using the
                                                3 of 5
Case 1:19-cv-21674-KMW Document 1 Entered on FLSD Docket 04/30/2019 Page 4 of 5



     instrumentalities of interstate commerce in Plaintiff’s work (e.g. regularly and recurrently

     utilizing telephones and email to communicate internationally).

  14. Additionally, Defendants regularly employed two or more employees for the relevant time

     period who handled goods or materials or communications that travelled through interstate

     commerce, or used instrumentalities of interstate commerce, thus making Defendant’s

     business an enterprise covered under the Fair Labor Standards Act. Plaintiff is covered by the

     FLSA both under the individual as well as enterprise coverage prongs.

  15. Upon information and belief, the Defendant Corporation had gross sales or business done in

     excess of $500,000 annually for the years 2016, 2017 and 2018.

  16. Upon information and belief, the Defendant Corporation’s gross sales or business done

     exceeded $125,000 for the first three months of the year 2019 and is expected to exceed

     $500,000 for the year 2019.

  17. Individual Defendant JAIME DIAZ was Plaintiff’s individual employer pursuant to 29

     U.S.C. §203(d) as set forth above. Individual Defendant JAIME DIAZ exercised control over

     the business every day in the office, checked all activities of his employees and ordered his

     employees what to do, and was involved in the day to day operations of the company. He

     directly supervised two people in Miami and five individuals in Colombia.

  18. Between the period of on or about April 30, 2016 through on or about April 5, 2019, Plaintiff

     worked an average of 50 hours a week for Defendants and was paid $15 per hour but was not

     paid the extra half time rate for any hours worked over 40 hours in a week as required by the

     Fair Labor Standards Act. Plaintiff therefore claims the half time overtime rate for each hour

     worked above 40 in a week.

  19. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

                                               4 of 5
Case 1:19-cv-21674-KMW Document 1 Entered on FLSD Docket 04/30/2019 Page 5 of 5



      by the Fair Labor Standards Act as Defendants knew of the overtime requirements of the Fair

      Labor Standards Act and recklessly failed to investigate whether Defendants’ payroll

      practices were in accordance with the Fair Labor Standards Act. Defendants remain owing

      Plaintiff these wages since the commencement of Plaintiff’s employment with Defendants

      for the time period specified above.

      Wherefore, the Plaintiff requests double damages and reasonable attorney fees from

  Defendants, jointly and severally, pursuant to the Fair Labor Standards Act as cited above, to be

  proven at the time of trial for all overtime wages still owing from Plaintiff’s entire employment

  period with Defendants or as much as allowed by the Fair Labor Standards Act along with court

  costs, interest, and any other relief that this Court finds reasonable under the circumstances. The

  Plaintiff requests a trial by jury.

                                                         Respectfully Submitted,

                                                         J.H. Zidell, Esq.
                                                         J.H. Zidell, P.A.
                                                         Attorney for Plaintiff
                                                         300 71st Street, Suite 605
                                                         Miami Beach, Florida 33141
                                                         Tel: (305) 865-6766
                                                         Fax: (305) 865-7167
                                                         Email: ZABOGADO@AOL.COM

                                                         By:__/s/ J.H. Zidell__________
                                                         J.H. Zidell, Esq.
                                                         Florida Bar Number: 0010121




                                                5 of 5
